Citation Nr: 1617471	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-17 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2009.  In July 2010, the appellant appeared at a Board videoconference hearing held before the undersigned.

In July 2013, the Board remanded the matter on appeal for appropriate action.  The requested action has been completed and the appeal has returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A preliminary review of the record finds that the issue on appeal is not ready for appellate disposition because of an outstanding hearing request by the Veteran.

On the Veteran's Request for Expedited Processing, Waiver of Agency of Original Jurisdiction (AOJ) of Additional Evidence and Waiver of 30-day Waiting Period, dated in May 2014, the Veteran requested a videoconference hearing before the Board.  A review of electronic records finds that he has not withdrawn the hearing request.  He is entitled to a hearing on appeal in this matter, and his request must be honored.  38 C.F.R. § 20.700 (2015).  Therefore, the appeal must be remanded so the Veteran can be scheduled for a videoconference hearing on the above-cited issue as requested.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing on the issue of entitlement to service connection for diabetes mellitus, type, II, to include as due to herbicide exposure.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the electronic record should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

